DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.
 
Remarks
This action is in response to the request for continued examination received on 1/20/22.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-6, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadagiri et al. (US 2017/0140418), and further in view of Chittilappilly et al. (US 2014/0257972).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yadagiri in view of Chittilappilly, and further in view of Harsanyi, John, “A simplified bargaining model for the n-person cooperative game”, International Economic Review 4.2: 44-70; 27 pages, 1982.
Claims 7-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yadagiri in view of Chittilappilly, and further in view of Yadagiri et al. (US 2017/0213237).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yadagiri in view of Chittilappilly, and further in view of Collin et al. (US 10,169,778).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yadagiri in view of Chittilappilly, and further in view of Snyder (US 2015/0254732).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadagiri et al. (US 2017/0140418), and further in view of Chittilappilly et al. (US 2014/0257972).

With respect to claim 1, Yadagiri teaches a method comprising: 
receiving, by a computer system, an input specifying a database query and a metric (Yadagiri, pa 0019, Upon a request from or via an interface with the marketer, an analysis tool of the service provider is used to estimate the attribution of each marketing channel for a particular response ( e.g., a conversion). & pa 0039, In an example, a computing system of a service provider receives the request from a marketer device of a marketer. The request can represent an on-demand request to receive the attribution. Additionally or alternatively, the request can represent a subscription request to receive the attribution at various intervals ( e.g., at periodic time intervals such as each month or at advertisement campaign intervals such as after each advertisement campaign).); 
causing, by the computer system, in response to receiving the input, execution of the database query (Yadagiri, pa 0040, responses of users to exposures of users to marketing channels are accessed); 
receiving, by the computer system, in response to the database query, data from the database, the data including machine-generated data from a plurality of data sources in a networked computing environment, the data including a plurality of dimensional elements (Yadagiri, pa 0019, While the users are exposed to the marketing channels, the service provider tracks the exposure of each user and the resulting response via the electronic platform. As such, a large amount of user data for thousands, if not millions, of users is collected on a periodic basis (e.g., daily). & pa 0042, the analysis tools analyzes the responses of the users to exposures of that combination to generate the value associated with the user response and corresponding to that combination); 
configuring, by the computer system, an attribution model according to game theoretic properties such that each of the plurality of dimensional elements correspond to a different one of a plurality of players in a cooperative game defined by a value function based on the metric (Yadagiri, pa 0048, a coalitional game can be generated for each user (e.g., starting at the second step). The players of the coalitional game are the communication channels. The characteristic function of the coalitional game is the value function. The output of the coalitional game is the individual attribution ( e.g., the fourth step). The sum of the individual attributions from coalitional games formed across of the users of the subset is equal to the attribution of the particular marketing channel.); 
processing, by the computer system, the data using the attribution model (Yadagiri, pa 0047, the analysis tool computes an individual attribution as a function of the value from the value function and corresponding to the combination. Fifth, the process of computing individual attributions is repeated across all of the users from the subset and across all the applicable combinations (e.g., the second through the fourth steps are repeated).); 
assigning, at query time (Yadagiri, pa 0019, The analysis is performed in real-time on the most up-to-date user data (e.g., data corresponding to the current week of the advertisement campaign).), based on processing the data using the attribution model, a first set of attribution values associated with the metric to each of the plurality of dimensional elements in the data (Yadagiri, pa 0046, At operation 308, the attribution of each marketing channel in association with the particular user response is estimated based on the value function. & pa 0047, the analysis tool computes an individual attribution as a function of the value from the value function and corresponding to the combination. Fifth, the process of computing individual attributions is repeated across all of the users from the subset and across all the applicable combinations (e.g., the second through the fourth steps are repeated).); and 
causing display, by the computer system, of a visualization based on the attribution values for each of the plurality of dimensional elements (Yadagiri, pa 0049, At operation 310, one or more of the attributions are provided to the marketer device. For example, the requested attribution(s) is sent from the computing device to the marketer device in response to the request received at operation 302.).
Yadagiri doesn't expressly discuss determining dimensional elements of the plurality of dimensional elements in non-converting paths; generating adjusted attribution values by weighting the attribution values of the dimensional elements of the plurality of dimensional elements in the non-converting paths.
Chittilappilly teaches determining dimensional elements of the plurality of dimensional elements in non-converting paths (Chittilappilly, Fig. 6 & pa 0042, user encounters with a particular touchpoint are identified, all attributes for each touchpoint are identified & Fig. 11a-d & pa 0051, conversion or non-conversion for each encounter); 
determining a second set of attribution values for the dimensional elements of the plurality of dimensional elements in the non-converting paths based on the game theoretic properties (Chittilappilly, pa 0040, The attribute weight computation module 503 is trained, using the input data and a machine learning technique, to generate the weights for the attributes. Similarly, the attribute value weight computation module 504 is also trained, using the input data and a machine learning technique, to generate the attribute value weights. In one embodiment, the attribute weight computation module 503 and the attribute value weight computation module 504 utilize a logistic regression technique to generate the weights from the training data set….the logistic regression algorithm is used to correlate the attributes, and the attribute values, associated with each touchpoint, exposed to a user to a conversion or non-conversion of the user. For this embodiment, the logistic regression utilizes a binomial or binary logistic regression technique to determine whether the attribute and/or attribute value contributes to a conversion or a non-conversion.);
generating adjusted attribution values by combining the first set of attribution values with the second set of attribution values of the dimensional elements of the plurality of dimensional elements in the non-converting paths (Chittilappilly, pa 0049, At step 1004 of FIG. 10, the attribution algorithm is executed using the determined coefficients, resulting in a true score for each touchpoint encounter of each user. The sum total of the true scores of each touchpoint encounter for each user represents that user's propensity to convert. According to one embodiment, the scores are normalized such that their sum is a value between 0 and 0.49 for non-converting users and 0.50 and 1.0 for converting users.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yadagiri with the teachings of Chittilappilly because it provides appropriate credit to the characteristics of influential advertisements (Chittilappilly, pa 0023).

With respect to claim 2, Yadagiri in view of Chittilappilly teaches the method of claim 1, wherein assigning the first set of attribution values comprises: 
determining, for each subset of the plurality of players, a dividend associated with the metric using a dividend function based on the value function (Yadagiri, pa 0036, In a second step, the attribution of surplus per marketing channel is computed by using a collaborative game model where a combination of marketing channels (coalitions) are modelled as players of a collaboration to realize collective pay-offs (surplus of the marketer)); and 
determining a value of a particular player of the plurality of players based on the dividend of each subset of the plurality of players that the particular player belongs to (Yadagiri, pa 0078, Using the Shapley Value approach, the total gain g(E) is interpreted to be the fractional contribution the marketing channels, in a combination s, have made to the surplus generated by the marketer that is distributed to all the marketing channels involved); 
wherein the particular player corresponds to a particular dimensional element of the plurality of dimensional elements (Yadagiri, pa 0025, The players of the game are the marketing channels that the user was exposed to); and 
wherein an attribution value assigned to the particular dimensional element is based on the value of the particular player (Yadagiri, pa 0078, The channel-level attributions (pay-off) for each marketing channel in E for the user in A is given according to the Shapley Value approach).

With respect to claim 4, Yadagiri in view of Chittilappilly teaches the method of claim 1, wherein the value function maps the plurality of players to a real value associated with the metric (Yadagiri, pa 0076, A coalitional game denoted by (f, N) is defined by a characteristic function f and total number of players in the Game N where f maps subsets of players to real numbers).

With respect to claim 5, Yadagiri in view of Chittilappilly teaches the method of claim 1, wherein combining the first attribution values with the second set of attribution values of the dimensional elements of the plurality of dimensional elements in the non-converting paths comprises summing the first set of attribution values with the second set of attribution values (Chittilappilly, pa 0049, At step 1004 of FIG. 10, the attribution algorithm is executed using the determined coefficients, resulting in a true score for each touchpoint encounter of each user. The sum total of the true scores of each touchpoint encounter for each user represents that user's propensity to convert. According to one embodiment, the scores are normalized such that their sum is a value between 0 and 0.49 for non-converting users and 0.50 and 1.0 for converting users.)

With respect to claim 6, Yadagiri in view of Chittilappilly teaches the method of claim 1, wherein the visualization includes any of a graph, a chart, a plot, or a map based on the adjusted attribution values (Yadagiri, Figs. 6a & 6b).

With respect to claim 10, Yadagiri in view of Chittilappilly teaches the method of claim 1, wherein assigning the first set of attribution values at query time includes assigning the attribution values in real time or near real time in response to receiving the data (Yadagiri, pa 0019, The analysis is performed in real-time on the most up-to-date user data (e.g., data corresponding to the current week of the advertisement campaign).).

	With respect to claims 15-20, the limitations are essentially the same as those of claims 1, 2, and 5, and are thus rejected for the same reasons.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yadagiri in view of Chittilappilly, and further in view of Harsanyi, John, “A simplified bargaining model for the n-person cooperative game”, International Economic Review 4.2: 44-70; 27 pages, 1982.

With respect to claim 3, Yadagiri in view of Chittilappilly teaches the method of claim 2, wherein the value of the particular player is a Shapley value (Yadagiri, pa 0036, For instance, a Shapley Value approach is used for the modelling. The Shapley Value approach is a normative concept in coalitional games that postulates a fair method to evaluate each player's (channel's) individual contribution for this purpose.).
Harsanyi teaches wherein the dividend is a Harsanyi dividend (Harsanyi, pg. 206, top of page, More particularly, it will be assumed that the members of each syndicate S, including both the all-player syndicate N and each of the sectional syndicates Sc N, publicly guarantee certain payments, called dividends, to one another and agree to cooperate in securing these dividends to all members of the syndicate.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yadagiri in view of Chittilappilly to have included the teachings of Harsanyi because it provides a generalization of the Nash solution for the two-person cooperative game to the n-person cooperative game; and it is at the same time also a generalization of (a somewhat modified form of) the Shapley value from the transferable-utility case to the general case (Harsanyi, pg. 194, section 1).

Claims 7-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yadagiri in view of Chittilappilly, and further in view of Yadagiri et al. (US 2017/0213237).

With respect to claim 7, Yadagiri in view of Chittilappilly teaches the method of claim 1, as discussed above.  
Yadagiri ‘237 teaches presenting an option to select from a plurality of different attribution models to process the data (Yadagiri ‘237, pa 0077, the computing system outputs such information for all of the evaluated models and recommends that the highest ranked model should be used to estimate the attributions of the marketing channels); receiving a second input indicative of a user selection of a particular attribution model from the plurality of different attribution models; wherein the attribution model used to process the data is the particular attribution model; and wherein the data is processed, using the particular attribution model, in response to receiving the second input (Yadagiri ’237, pa 0078, For example, the request identifies or selects the marketing channel attribution model having the highest accuracy. As such, the marketer specifies what model to apply based on the accuracies. For example, if the requested model from operation 404 is the most accurate, that model is applied. Otherwise, the marketer selects a more accurate marketing channel attribution model. In this case, the computing system uses this other selected model to estimate the attribution).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yadagiri in view of Chittilappilly with the teachings of Yadagiri ‘237 because the marketer has access to the best possible attributions and is able to, accordingly, allocate the proper resources to the marketing channels (Yadagiri ‘237, pa 0053).

With respect to claim 8, Yadagiri in view of Chittilappilly teaches the method of claim 1, as discussed above.  
Yadagiri ‘237 teaches processing the data using a second attribution model; and assigning, based on processing the data using the second attribution model, additional attribution values associated with the metric to each of the plurality of dimensional elements in the data (Yadagiri ‘237, pa 0049, One function includes evaluating the accuracies of the marketing channel attribution models 138 given different parameters. The evaluation includes ranking the marketing channel attribution models 138. The evaluation also includes, optionally, providing a recommendation to use one of the marketing channel attribution models 138 given a set of parameters. In particular, the analysis tool 140 accesses a simulation from the simulation 138 that is relevant for a set of parameters, ... The analysis tool 140 compares the accuracies of the different marketing channel attribution models 138 to create a ranking.), wherein the second attribution model is a rule-based attribution mode (Yadagiri ‘237, pa 0121, different marketing channel attribution models pa 0047, An example includes a rule-based model. In this model, a rule allocates the highest attribution to the last marketing channel that the user is exposed to before a conversion.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yadagiri in view of Chittilappilly with the teachings of Yadagiri ‘237 because it informs the marketer about available marketing channel attribution models and accuracies of such models (Yadagiri ‘237, pa 0019).

With respect to claim 9, Yadagiri in view of Chittilappilly and Yadagiri ‘237 teaches the method of claim 8, further comprising: causing display of a second visualization based on the additional attribution values for each of the plurality of dimensional elements that are assigned using the second attribution model (Yadagiri ‘237, Fig. 9 & pa 0122).

With respect to claim 12, Yadagiri in view of Chittilappilly teaches the method of claim 1, as discussed above.  
Yadagiri ‘237 teaches wherein a particular dimensional element of the plurality of dimensional elements in the data corresponds to a digital content item hosted by a content server operating in networked computing environment (Yadagiri, pa 0028, the marketing information is provided from the server 130 and/or the marketer device 120 to the end user devices 110A-N over the network 140. The marketing information is delivered according to the marketing channels, such as via the email 112, the web page 114, and the advertisement display 116, and other marketing channels.).
Yadagiri ‘237 teaches the method further comprising: causing the content server to adjust presentation of the digital content item based on a particular attribution value assigned to the particular dimensional element (Yadagiri ‘237, pa 0069, a marketer sets and/or adjusts user, marketer, and marketing campaign specific parameters. In turn, the user interface 310 presents different information about simulated user journeys given the parameters.).

With respect to claim 13, Yadagiri in view of Chittilappilly and Yadagiri ‘237 teaches the method of claim 12, wherein the digital content item is any of an image, a video, or a web page (Yadagiri, pa 0028, generating an advertisement web page).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yadagiri in view of Chittilappilly, and further in view of Collin et al. (US 10,169,778).

With respect to claim 11, Yadagiri in view of Chittilappilly teaches the method of claim 1, as discussed above.  
Collin teaches wherein the plurality of data sources include a plurality of content servers operating in the networked computing environment (Collin, Col. 6 Li. 32-47, a user application may communicate with an ad publisher server that transmits advertisements to the user devices); wherein at least some of the data is extracted from the plurality of content servers by a data collection server for storage in the database (Collin, Col. 6 Li. 45-47, the ad publisher server may transmit events to an ad measurement server & Col. 8 Li. 53-63, the ad measurement server may be configured to obtain data from different sources); and wherein one or more of the dimensional elements in the data correspond to digital content hosted by the plurality of content servers (Collin, Col. 19 Li. 24-29, Dimension data 312 may include data that is associated with an advertising campaign. Examples of dimension data 312 include the identity of the advertiser, advertisement budget, type of advertisements, channels to deliver the advertisements, the creative portion of the advertisements, and/or product identifier.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yadagiri in view of Chittilappilly with the teachings of Collin because it enables measurement of exposure of a user to advertising campaigns across different channels (Collin, Col. 2 Li. 31-39).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yadagiri in view of Chittilappilly, and further in view of Snyder (US 2015/0254732).

With respect to claim 14, Yadagiri in view of Chittilappilly teaches the method of claim 1, as discussed above.  
Snyder teaches selecting, based on one or more of a plurality of assigned attribution values, a content item from a plurality of available content items; and causing a web server in the networked computing environment to modify a web page to adjust presentation of the content item (Snyder, pa 0027, The tracking component 160 can provide unified reports across desktop and mobile environments … The component 160 delivers information about context, browser, and device type being used to view a web page and associated advertisements. & pa 0037, dynamically select and modify advertisements based on the received versions and characteristics of any particular client device or spots or containers on a web page from which a request for an advertisement is received.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yadagiri in view of Chittilappilly with the teachings of Snyder because allows a given advertisement unit to be flexible enough to change size and shape to work across different publishing properties (Snyder, pa 0013).










Response to Amendment
35 U.S.C. 112 rejection 
With regard to claim 14, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claim 14.  

Response to Arguments
35 U.S.C. 103 rejection
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Chittilappilly et al. (US 2014/0257972).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169